MILLIKEN, Chief Justice.
A petition for writ of mandamus has been filed by Hugh Gregory, requesting that a transcript of record be furnished at public expense in order that he may appeal the order overruling his RCr 11.42 motion. We take judicial notice from the records of this court that this is not the first RCr 11.42 motion which has been filed by the petitioner. A movant is entitled to a transcript if on its face his RCr 11.42 motion states grounds which, if true, would furnish a basis for relief. It is not readily apparent that the petitioner’s motion would furnish a basis for relief, because under the provisions of RCr 11.42(3) final disposition of petitioner’s first RCr 11.42 motion concluded all issues that could reasonably have been presented in the same proceeding. For that reason, the petition for writ of mandamus is denied.
All concur.